DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zou et al. (US 2019/0386780).

With regard to claims 1 and 9, Zou teaches: A method (see figure 4)/ A terminal device (see figure 6A/6B), comprising: 
at least one processor (paragraphs 41-43: processing circuits); 
a transceiver (paragraphs 41-43: communication circuity); and 
a memory storing instructions which, when executed by the at least one processor , cause the transceiver to (paragraphs 41-43: memory: see figure 6A):


    PNG
    media_image1.png
    459
    406
    media_image1.png
    Greyscale

 retransmit data when a timer expires and no feedback information or scheduling information of the data is received at the terminal device (see step 406 in figure 4: paragraphs 25 and  32: 
In an aspect, the selection of the HARQ policy (by wireless device 102, for instance) includes determining whether the wireless device 102 is to retransmit all or part of the TB data transmitted in the original transmission 105 or is to use the HARQ process ID of that original transmission 105 to transmit new data in a TB at a next transmission occasion for that HARQ process if the timer expires without the wireless device 102 having received HARQ feedback for the original TB transmission 105.); 
wherein a first HARQ ID corresponding to retransmission of the data is independent from a second HARQ ID corresponding to initial transmission of the data (paragraphs 21-22 and 26-29: any available HARQ process. 
[0021] In a further aspect of some example embodiments, the maximum feedback time period T 205 can be selected or adapted (e.g., by the network node 106 or by another network-side device controlled by a network operator, for examples) based on the number of HARQ processes to be utilized for wireless communication between the 102 and the network node 106 (or at least for uplink transmissions 105, 107). In some examples, when the number of HARQ processes is relatively small (e.g., based on a threshold number, for instance) the value of the time period for the timer can be set to a relatively low value to allow for reuse of individual HARQ process numbers. Alternatively, where the number of HARQ processes is relatively large, the wireless device 102 can wait longer for a feedback before it must reuse the corresponding HARQ process number for new data, and therefore the time period can be set to a relatively higher value.
[0022] Furthermore, as multiple HARQ processes are available for use concurrently (i.e. as in LTE, where eight HARQ processes are available as discussed above), any available HARQ process can be used to transmit new data while waiting for maximum feedback time period T 205 of a particular HARQ ID. Thus, in a further aspect of the present disclosure, each HARQ process can operate its own timer, optionally with a same maximum feedback time period or with different time periods in other examples.
 [0027] If the wireless device 102 determines that no HARQ feedback has been received for the original TB transmission 105, the wireless device 102 is configured to, at the next periodic transmission occasion 203 following expiration of the timer, either (a) reuse the HARQ process ID of the original TB transmission 105 to transmit new data in a new TB or (b) retransmit all or part of the original TB transmission 105 using the same HARQ process ID.  ) .  

    PNG
    media_image2.png
    502
    535
    media_image2.png
    Greyscale

With regard to claims 2 and 10, Zou teaches: wherein retransmitting the data, by the terminal device, comprises: retransmitting the data, by the terminal device, on an available resource which is a first threshold away from a timeout time of the timer (paragraphs 30-32:  
[0031] In some instances, the time period T 205, 305 of the timer may additionally or alternatively be set based on the load in the network or network node 106 and/or throughput or QoS metrics mandated by an underlying service. For instance, in an example aspect, If the load is higher in the cell or cells operating on the same network node 106, the network node 106 can configure (or reconfigure) the time period T 205, 305 based on a present (or time-averaged) processing load present at the network node 106, and may further set the time period T such that the network node 106 is able to respond to the wireless device 102 with HARQ feedback within the configured time period T at a rate that is greater than or equal to a threshold value (or is projected to meet the threshold value through extrapolation or similar predictive methods).  ). 
  
With regard to claims 3 and 11, Zou teaches: wherein the first HARQ ID being independent from the second HARQ ID comprises: the first HARQ ID is the same as the second HARQ ID; or the first HARQ ID is different from the second HARQ ID (paragraphs 29-33:  
0029] Moving on, FIG. 3 shows another example implementation where the number of HARQ processes is four. In this example, the timer time period T 305 is relatively long compared to the time period T 205 of FIG. 2, and as a result, multiple transmission occasions for other HARQ process IDs occur during the time period T 305—namely, TB transmissions 300B, 300C, and 300D at periodic transmission occasions 301B, 301C, and 301D, respectively. For purposes of the present disclosure, although the timer is described as having an associated time period T, the terms meant to be read as interchangeable such that when a timer is referred to, so is a time period T, and vice versa. Returning to the operation of the present solutions, again, as in FIG. 2, upon expiration of the timer after time period T 305 elapses in FIG. 3, the wireless device 102 either retransmits all or part of the data transmitted in the TB of 300A or transmits new data in a TB at the next periodic transmission occasion by reusing the HARQ process ID of the original TB transmission 300A.
[0030] As a comparison of FIG. 2 and FIG. 3 shows, the timer can be set (for instance, by the network node 106 or another network-side device) to have an associated time period T 205, 305 that differs based on one or more parameters. For instance, the time period T 205, 305 of the timer can be set based on one or more of the number of HARQ processes to be used by the wireless device 102, a periodicity of the SPS transmission, or a degree of delay-tolerance associated with the service or application corresponding to the data contained in one or more of the uplink TB transmissions 300A-D and 307. The timer could further be configured based on a processing time required by the network node 106 to decode and process received data of a given TB and perform a reliability check on the received data (e.g., cyclic redundancy check (CRC) or the like). ).

With regard to claims 4 and 12, Zou teaches: wherein the available resource comprises one of an available semi-static resource and an available semi-persistent resource (paragraphs 06, 24-26, and 38:


[0024] In addition, as shown in FIG. 1, the network node 106 is configured to transmit downlink messages to the wireless device 102. These downlink messages can include one or more uplink scheduling grants 109, which in some instances can implement SPS techniques (i.e., one uplink scheduling grant 109 being transmitted for every n transmission occasions where n >1). In addition, the downlink transmissions can include configuration information 111, which can include information related to the HARQ processes, such as information needed at the wireless device 102 to carry out the HARQ policy 113. For instance, the configuration information may include a value for the time period T 205 associated with the timer.

[0038] Moreover, though not explicitly shown in methods 400 or 500 of FIG. 4 or FIG. 5, respectively, these methods may exhibit further optional aspects in some embodiments. For instance, in method 400 or method 500, the periodic transmission occasions (e.g. 201, 203 of FIG. 2, 300A-300D, 307 of FIG. 3) are defined according to an SPS scheme, which may also be referred to as “UL transmission without dynamic scheduling”, “configured grant scheduling,” or “configured scheduling.”).  
With regard to claims 5 and 13, Zou teaches: wherein transmission of the data is a semi-static transmission and a semi-persistent transmission ((paragraphs 06, 24-26, and 38:
[0026] FIG. 2 illustrates an example of uplink transmission timing in the wireless communication system 10 of FIG. 1, which allows for functional retransmission operations without using explicit HARQ feedback. In the simplified use-case illustrated in the figure, there is only a single HARQ process used in semi-persistent scheduling. As shown, the wireless device 102 can initially send an original TB transmission 105 at a periodic transmission occasion 201 defined by the corresponding uplink grant (e.g., in an earlier SPS message from the network node 106). In the example shown, the timer 115 is started by the wireless device 102 contemporaneous with the original TB transmission 105 (though in other examples, the timer 115 could be started when the uplink grant for periodic transmission occasion 201 is received by the wireless device 102). After transmitting the original TB and stating the timer 115, the wireless device 102 then waits for a time period T 205 This time period T 205 may be selected by the wireless device 102, preconfigured by a network operator, or assigned by the network node 106. ).  

at least one of: a time domain location of the transmission of the data; a first transmission opportunity of the data in an automatic retransmission block; a semi-static transmission/semi-persistent transmission period; available process data; and a semi-static resource/semi-persistent resource configuration specific HARQ offset (paragraphs 29-33 and 36-38:
[0036] In an additional aspect of some embodiments, identifying the HARQ policy can include setting the HARQ policy at the network node 106, which can be based on one or more of the following non-limiting list of factors: a number of HARQ processes utilized by the wireless device 102, a periodicity of periodic transmission occasions, a delay tolerance and/or a reliability requirement of a service corresponding to data carried by the TB and/or the new TB, a processing time of the network node 106, and a network load. In addition, in some examples, the time period T of the timer can be set by the network node 106 based on one or more of these factors. The method 500 can also include the network node 106 determining that the network load has reached a threshold value and, based on this determination, increasing the time period of the timer.
[0037] In a further aspect of the method 500, and the functionality of the network node 106 generally, the network node 106 may be configured to perform error detection on one or more TBs received from the wireless device 102. This can involve, for instance, performing CRC operations or otherwise processing received data using other error detection mechanisms known in the art. Based on the results of these error detection operations, the network node 106 can optionally transmit HARQ feedback to the wireless device assuming the configured HARQ policy allows for such transmissions to the wireless device 102. Leveraging the unique features of the techniques presented herein, the network node 106 can then determine a TB and/or HARQ process that is to be transmitted or retransmitted during a next periodic transmission occasion based on a result of the error detection, the configured HARQ policy, and/or a time at which the HARQ feedback is transmitted to the wireless device 102 or is to be received by the wireless device 102. ).  
With regard to claims 7 and 15, Zou teaches: wherein data corresponding to the first HARQ ID are newly-transmitted data (paragraphs 27-33:
Thus, in some instances, depending on the HARQ policy 113, the TB sent by the wireless device 102 at a next transmission occasion for the relevant HARQ process ID (i.e., the first occasion available for the HARQ process after the timer expires) could be either a retransmission of the original data or a new TB containing new data.
113 can be determined by the wireless device 102 (and optionally relayed to the network node 106). In some examples, the HARQ policy 113 can be set by the wireless device 102 based on network-side factors such as observed or estimated latency, network load, Quality of Service (QoS) requirements of the service to which the transmitted data pertains or to which the data is to likely pertain, reliability requirements of the underlying service (e.g., eMBB vs. URLCC), and the like.
  ).  
With regard to claims 8 and 16, Zou teaches: wherein the transceiver is further configured to: send information of the second HARQ ID (paragraphs 19-23:  
 [0023] Aspects of these and other possible implementations will now be described in reference to the accompanying figures. FIG. 1 illustrates a wireless communication system 10 that includes a network node 106 and a wireless device 102 in wireless communication over one or more communication channels. As shown, the wireless device 102 is configured to transmit uplink messages to the network node. In an aspect, these uplink transmissions can include an original (e.g., first or earlier in time) TB transmission 105 comprising data and having a HARQ process ID. In addition, the uplink transmissions can include a subsequent TB transmission 107, which, depending on the HARQ policy 113 stored at the wireless device 102 and the network node 106, can include either new data or all or part of the original data for retransmission using the HARQ process ID of the original TB transmission 105. ).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 2019/0386780). in view of Hussein et al. (US 2020/0119853).

With regard to claims 17 and 19, Zou teaches: A method (see figure 5)/A network device (see figure 7A/7B), comprising: at least one processor (paragraphs 44-47); a transceiver (paragraphs 44-47); and a memory storing instructions which, when executed by the at least one processor, cause the transceiver to (paragraphs 44-47): 
receive data retransmitted by a terminal device (see step 506: paragraphs 34-37), wherein a first HARQ ID corresponding to retransmission of the data is independent from a second HARQ ID corresponding to initial transmission of the data (paragraphs 21-22 and 26-29), and the data is retransmitted when a timer expires and no feedback information or scheduling information of the data is received at the terminal device (paragraphs 32-37);

    PNG
    media_image3.png
    588
    695
    media_image3.png
    Greyscale



Although background of invention in Zou states the receiver may combine data to more reliable detection (paragraph 04), the network device in figure 5 does not explicitly teaches the step of perform data merging based on the second HARQ ID after the transceiver receives the data retransmitted by the terminal device.  

Similar to Zou, Hussein teaches a network device receiving first data and redundancy data without sending HARQ message (see figure 3A: paragraphs 125-131).  
 [0133] If at 32 a received message is determined as being invalid (e.g., using CRC or another technique), at block 37b the receiver tries to combine the incorrectly received redundancy data with previously incorrectly received data (first transmitted data and/or redundancy). For example, in block 37b it may be tried to vary the obtained corrupted messages to obtain a message which is formally correct (e.g., with a correct CRC). ).

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the network device perform data merging based on the second HARQ ID after the transceiver receives the data retransmitted by the terminal device as taught by Hussein in the network device/receiver of Zou in order to improve reliability (Hussein: paragraph 208). 


    PNG
    media_image4.png
    610
    449
    media_image4.png
    Greyscale


With regard to claims 18 and 20, Zou teaches: wherein the transceiver is further configured to: receive information of the second HARQ ID sent by the terminal device (paragraphs 19-23).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Belleschi et al. (US 2020/0177318: see figure 5).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MARCUS SMITH/Primary Examiner, Art Unit 2419